Citation Nr: 0723351	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-25 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
rated 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to June 
1969.  

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  That decision granted service 
connection for PTSD and assigned a "staged" rating for that 
disorder, i.e., a 10 percent disability rating effective 
July 25, 2001, and a 30 percent disability rating effective 
January 29, 2004.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (noting that an initial rating is based on 
evidence contemporaneous with the claim and initial rating 
decision; if later evidence indicates a change in degree of 
disability, "staged" ratings may be assigned for separate 
periods of time based on facts found).  Fenderson, 12 Vet. 
App. at 126.  In his notice of disagreement, the veteran 
specifically appealed only the assignment of the 30 percent 
disability rating to the Board.  Cf. AB v. Brown, 6 Vet. App. 
35, 39 (1993) (indicating that where there is a clearly 
expressed intent to limit the appeal to a specific disability 
rating, the Board's jurisdiction on appeal is limited to 
consideration of that disability rating).  Thus, the case has 
been referred to the Board for appellate review of the 
currently assigned 30 percent rating.

The veteran submitted additional evidence dated in October 
2005 from a VA clinical psychologist and waived his right to 
have the additional evidence referred to the agency of 
original jurisdiction in the May 2007 Appellant's Brief.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.
 
2.  Service-connected PTSD is currently manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as impairment of 
memory, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

The criteria for a 50 percent disability rating, but not 
higher, for service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) apply to all five 
elements of the claim:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, upon receipt of an application 
for a service-connection claim, VA must review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO provided the appellant with notice 
regarding the evidence needed to substantiate his claim for 
service connection for PTSD in November 2002, prior to the 
initial rating decision granting that claim in February 2004.  
However, the notice sent in November 2002 did not 
specifically inform the veteran that a disability rating and 
an effective date for the award of benefits would be assigned 
if service connection is awarded because in 2002, judicial 
interpretation of the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) had not yet made clear 
that notice applied to all five elements of a service 
connection claim.  Nevertheless, for the reasons which 
follow, the Board concludes that VA cured any defect in the 
initial notice on these latter two elements before the case 
was transferred to the Board on appeal, and no prejudice to 
the appellant will result in proceeding with the issuance of 
a final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

Concerning this, the Board notes that, when VA grants service 
connection for a disability, it assigns a disability rating 
for that disability and an effective date for service 
connection and the initial rating in the rating decision 
granting service connection.  VA then sends the veteran a 
copy of the rating decision with a notification letter 
informing him of its decision and his right to appeal.  In 
this case, VA assigned a "staged" rating for PTSD and 
notified the veteran in the notification letter and rating 
decision what the specific rating criteria in the VA Schedule 
for Rating Disabilities were for rating mental disorders and 
what evidence in the case was relied on in assigned the 
specific ratings.  See Fenderson, 12 Vet. App. at 126.  In 
addition, VA explained to the veteran that the dates assigned 
for the staged ratings were based on the date of receipt of 
his claim for service connection, in the case of the initial 
10 percent rating, and the date of a VA examination which 
showed an increase in disability to 30 percent.  

Thereafter, the appellant filed a notice of disagreement 
limiting his appeal to an increased disability rating for 
PTSD, currently rated as 30 percent disabling.  He contended 
that VA treatment records, if obtained, would show that his 
disability was of greater severity than indicated by the 
rating criteria for the 30 percent evaluation.  The RO 
obtained additional treatment records, readjudicated the 
veteran's claim in a June 2005 statement of the case (SOC) 
providing reasons for its decision n which included a 
discussion of the evidence on which the decision was based, 
and again informed the veteran of the specific rating 
criteria in the VA Schedule for Rating Disabilities which are 
used to evaluate mental disorders.  Thus, in this case, the 
Board concludes that any defect in the November 2002 
notification letter with regard to assignment of a disability 
rating and effective date were cured by subsequent notice to 
the veteran and readjudication of his claim in the rating 
decision and SOC.  Prickett, 20 Vet. App. at 377-78.  

Moreover, with respect to the content of the notice, the June 
2005 statement of the case (SOC) notified the veteran of the 
reasons for the denial of his request for increased rating 
and, in so doing, informed him of the evidence that was 
needed to substantiate his claim.  As noted, the SOC provided 
the veteran with the specific schedular criteria used to 
evaluate his service-connected PTSD, namely Diagnostic Code 
9411.

In addition, the RO notified the veteran in the November 2004 
notice letter about the information and evidence that VA 
would seek to provide.  In particular, the letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2002 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
In addition, the letter stated that it was the veteran's 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  In addition to 
being notified in the rating decision and SOC of the rating 
criteria pertaining to PTSD and informed of how the effective 
date for the 30 percent rating was determined, the veteran 
also was given ample opportunity to provide additional 
evidence or argument, and he did so when he notified the RO 
in his NOD to obtain additional VA treatment records.  The 
veteran and his representative have not disagreed with the 
assigned effective date for the 30 percent rating, but only 
with the rating percentage assigned.  As noted above, because 
each of the four notice requirements has been fully satisfied 
in this case, any error in not providing a single notice to 
the appellant covering all the requirements is harmless 
error.  See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 
16, 2007).

In addition, the duty to assist the veteran has been met in 
this case.  Although complete service medical records were 
not obtained in this case, the February 2004 rating decision 
granted service connection for PTSD, and so regardless of 
whether the requirements of the law have been met in this 
case, no harm or prejudice to the appellant has resulted from 
the absence of the veteran's service medical records.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Moreover, the issue on appeal concerns the rating 
assigned for PTSD, and evidence relevant to that issue is 
current evidence showing the present level of disability, not 
evidence dated in the past.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  The RO has assisted the veteran in obtaining 
all relevant treatment records pertaining to the current 
degree of severity of the service-connected PTSD.  Thus, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision in this case as the a 
defect, if any, in providing notice and assistance to the 
veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).   

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2006).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. 38 C.F.R. § 4.7 
(2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App at 126.  

Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous..." Fenderson, 12 Vet. App. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In this case, the RO assigned a staged rating for PTSD, and 
the veteran has appealed the currently assigned 30 percent 
disability evaluation.  PTSD is evaluated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).  Under that 
diagnostic code, a 30 percent evaluation is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

In considering the evidence of record under the applicable 
laws and regulations, the Board concludes that the veteran is 
entitled to an increased disability rating for his 
service-connected PTSD--specifically a 50 percent disability 
evaluation.  Concerning this, the Board notes that on a 
January 2004 VA examination, the examiner noted that the 
veteran was neat, clean, and well-groomed.  He was oriented 
to time, place, person, and was cognizant of the reason for 
the examination.  He was logical, coherent, and not 
circumstantial.  He was spontaneous and his voice was well 
modulated.  He made good eye contact.  He was pleasant and 
cooperative, open and honest, smiled easily and was able to 
appreciate humor.  His mood was somewhat deformed, and he 
showed increased anxiety and became tearful when talking 
Vietnam.  His affect matched the content of discussion.  
There were no hallucinations, delusions, or psychosis.  Some 
suicidal thoughts were expressed but no plans or intent.  
There were no homicidal thoughts.  He showed moderate 
depression and anxiety.  There was no startle reaction to 
ambient noise.  Abstraction ability was in the average range, 
and judgment was normal.  Attention, concentration, and 
recent and remote memory were intact.  He was able to follow 
a simple chain of directions.  He had sleep problems and 
irritability.  The examiner assigned a Global Assessment of 
Functioning score of 55.

Since this examination, VA treatment records show the 
veteran's continuing problems with sleep disturbance, somber 
mood with constricted affect or, more recently, with 
appropriate affect; irritability; and confusion/concentration 
problems.  There was never any suicidal or homicidal 
ideation.  In November 2004, the veteran reported a recent 
visit to an emergency room with what he thought was a panic 
attack.  In February 2005, the veteran reported having 
experienced mood swings, irritability, confusion, and 
increased need for isolation.  He reported intensifying 
distrust and isolation from people at his place of work.  

The most recent medical record in the file is a letter dated 
in October 2005 from the PTSD clinic where the veteran 
receives treatment.  A VA clinical psychologist stated that 
the veteran continued to suffer from chronic PTSD which 
regularly manifested in intrusive re-experiencing in the form 
of nightmares and flashbacks.  He continued to manifest 
irritability and depression and thus usually preferred 
isolation which affected his social relationships.  At times, 
he appeared dissociated with blunted affect.  He continued to 
suffer from severe hyperarousal symptoms including persistent 
sleep disturbance, anxiety and hypervigilance, concentration 
and memory impairments, and anger problems.  The veteran had 
been increasingly relying on isolating to manage his symptoms 
and had increasing problems maintaining effective 
relationships at work due to his condition.  

The veteran had been evaluated in January 2004 as having a 
GAF score as 55.  A GAF score between 51 and 60 indicates 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning.  See 38 C.F.R. 
§§ 4.125, 4.130 (2006) (incorporating the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition of the 
American Psychiatric Association in the rating schedule).  
When all of the relevant evidence noted above is considered, 
including the degree of functioning as evidenced by the GAF 
score, the Board finds that the severity veteran's PTSD more 
nearly approximates the criteria for a 50 percent disability 
evaluation.  38 C.F.R. § 4.7 (2006).  In this regard, 
although he has not been shown to have circumstantial speech, 
impaired judgment or abstract thinking, the evidence did show 
some disturbances of mood and occasional inappropriate 
affect, and one reported possible panic attack.  Accordingly, 
the Board concludes an increased disability rating of 50 
percent for PTSD is warranted.  The benefit of the doubt is 
resolved in the veteran's favor.  See 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (2006).

The Board has also considered whether an evaluation in excess 
of 50 percent for PTSD is warranted under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  However, the medical evidence of 
record does not show a disability picture that more nearly 
approximates the criteria required for this rating.  38 
C.F.R. § 4.7 (2006).  Specifically, the medical evidence does 
not show the veteran to have occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; difficulty 
in adapting to stressful circumstances (including work or 
work-like setting); and inability to establish and maintain 
effective relationships.  

The January 2004 VA examiner noted that the veteran's speech 
was within normal limits and that he was oriented to time, 
place, and person.  He was neat, clean and well groomed.  His 
thought process was logical, coherent and not circumstantial.  
No hallucinations, delusions, psychosis or organic brain 
syndrome was noted.  While the veteran had some suicidal 
thoughts, he had no plans or intent.  No homicidal thoughts 
were expressed and described as "pleasant and cooperative" 
by the treating examiner.  Likewise, the VA treatment 
records, dated in 2004-2005, do not show suicidal or 
homicidal ideation and the veteran was consistently described 
as alert and oriented.  The letter of October 2005 does not 
contradict these findings.  Therefore, the Board concludes 
that an increased disability rating in excess of 50 percent 
is not warranted.  

In reaching both of this decision, the potential application 
of various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1) (2006).  In this case, however, the 
veteran's service-connected PTSD has not caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) (2006) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An increased disability rating of 50 percent, but not higher, 
from January 29, 2004, is granted, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


